Apa-reciendo que se está tramitando en la corte de distrito una exposición del caso presentada en término, a virtud de pró-rrogas que se concedieron si bien sin el consentimiento del apelado tampoco sin su oposición; no estando enteramente convencidos de que la presentada no pueda calificarse de una exposición del caso — cuestión además que ha sido levan-tada en la corte inferior — , ni pudiendo con los datos exis-tentes resolver si se trata o nó de una apelación entera-mente frívola, no ha lugar a la desestimación que se solicita.